DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            ERIK REDEEMER,
                               Appellant,

                                      v.

                            GREGG ROSSMAN,
                                Appellee.

                              No. 4D14-1119

                               [July 8, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Thomas Luzzo, Judge; L.T. Case No. 13-9031 09.

   Erik Redeemer, Pollock, Louisiana, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and David J. Glantzi,
Assistant Attorney General, Fort Lauderdale, for appellee.

GROSS, J.

   We affirm the order dismissing a civil tort complaint against a
prosecutor upon prosecutorial immunity grounds.

   Almost every court that has considered the prosecutorial conduct at
issue in this case “has determined that prosecutors are entitled to absolute
immunity from suits . . . claiming that the plaintiff’s constitutional rights
were violated as a result of the initiation of an extradition process.” Uribe
v. Cohen, 3:04 CV 1723 CFD, 2006 WL 2349567, at *3 (D. Conn. Aug. 3,
2006) (footnote omitted); see, e.g., Larsen v. Early, 842 F. Supp. 1310,
1313 (D. Colo. 1994) (prosecutor entitled to absolute immunity since
“extradition is intimately associated with the judicial phase of the criminal
process” (internal quotation omitted)); Cleary v. Andersen, 423 F. Supp.
745, 748 (D. Neb. 1976) (“[I]t is apparent that the proper discharge of the
prosecutor’s duties in the criminal justice system requires that he be
accorded unhampered discretion in deciding when to seek the extradition
of an individual.”); Rivera v. Algarin, 350 Fed. Appx. 703, 708 (3d Cir.
2009) (“Ricca’s efforts to initiate extradition proceedings against Rivera are
prosecutorial in nature and entitle her to immunity from liability.”); Cross
v. Meisel, 720 F. Supp. 486, 489 (E.D. Pa. 1989); Arebaugh v. Dalton, 600
F. Supp. 1345, 1351 (E.D. Va. 1985); Brooks v. Fitch, 534 F. Supp. 129,
132 (D.N.J 1981) (“[T]he decisions to extradite and to issue an arrest
warrant fall within the scope of absolute immunity.”). The justification is
obvious considering the purpose of extradition. As the federal Fourth
Circuit Court of Appeals explained in Dababnah v. Keller-Burnside, 208
F.3d 467, 472 (4th Cir. 2000), “[i]nsuring that a defendant is present both
for trial and for punishment is critical to a prosecutor’s discharge of her
duties . . . . Indeed, if a convicted defendant is not available for
punishment, the prosecution itself would be rendered pointless.”

   Affirmed.

CIKLIN, C.J., and STEVENSON, J., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   -2-